Name: COMMISSION REGULATION (EC) No 2352/97 of 27 November 1997 introducing specific measures in respect of imports of rice originating in the overseas countries and territories
 Type: Regulation
 Subject Matter: executive power and public service;  trade;  plant product
 Date Published: nan

 28 . 11 . 97 | EN Official Journal of the European Communities L 326/21 COMMISSION REGULATION (EC) No 2352/97 of 27 November 1997 introducing specific measures in respect of imports of rice originating in the overseas countries and territories disturb the functioning of the association of these OCTs and the Community; whereas these measures should not exceed the limits of what is strictly necessary to remedy the difficulties that have arisen : Whereas, to comply with these goals, arrangements for the surveillance of imports originating in the OCTs under the conditions laid down by Decision 91 /482/EEC should be introduced from 1 December 1997 until the Commis ­ sion has adopted arrangements for the application of the Council Decision on the revision of the arrangements; whereas a monthly quantity should therefore be fixed on the basis of one twelfth of the total annual quantity of 1 60 000 tonnes laid down in the last draft which secured the broadest agreement in the Council ; whereas above that figure applications should be scrutinised particularly carefully on the basis of an assessment of the situation on the Community market and the trend thereof; Whereas the Dutch authorities have sent the Commission a decision by the Ministers of Economic Affairs and Finance of the Netherlands Antilles establishing, for the purposes of Annex II to Decision 91 /482/EEC, a minimum price for the export to the Community of rice originating in the Netherlands Antilles; whereas that measure could help avoid serious disturbance to the Community market; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community ('), and in particular Article 109 thereof, in conjunction with Annex IV, Article 1 , Following consultation of the Committee established by Article 1 (2) of Annex IV to Decision 91 /482/EEC, Whereas the safeguard measures in respect of imports of rice originating in the overseas countries and territories (OCTs) introduced by Council Regulation (EC) No 1036/97 (2) expire on 30 November 1997; whereas the Council adopted amendments to Decision 91 /482/EEC; whereas, however, until the implementing measures required by the amendments to the arrangements made by this Decision have been adopted, specific surveillance measures are required; Whereas the import of unlimited quantities of rice origin ­ ating in the OCTs threatens seriously to disturb the Community market in rice; whereas, in particular, the import of large quantities of rice originating in the OCTs since 1 December 1997 threatens seriously to undermine the Community rice market during the 1997/98 market ­ ing year; whereas the risk of large quantities of imports from the OCTs is all the greater because the Council has agreed to limit the quantities which may be imported from them as part of the mid-term revision of the ar ­ rangements under Decision 91 /482/EEC but that agree ­ ment has not yet come into force; Whereas on 13 November 1997 the Commission decided that specific measures should therefore be taken; Whereas the Italian Government on 10 November 1997 and the Greek Government on 12 November 1997 requested to the Commission under Article 109 of De ­ cision 91 /482/EEC to extend the safeguard measures in respect of rice imported from the OCTs; Whereas Article 109 (2) of Decision 91 /482/EEC requires priority to be given to such measures as would least Whereas, however, that measure, which is, in any case, limited to a single OCT, is not such as to render unneces ­ sary the arrangements for the surveillance of the Com ­ munity market in rice required for the reasons set out above; Whereas, in order not to change in a sudden and unex ­ pected fashion the current practices regarding imports of products originating in the OCTs in this sector, the provi ­ sions applying to the submission of applications for licences laid down by Regulation (EC) No 1036/97 should remain in force; Whereas the measures provided for in this Regulation either complement or derogate from Commission Regula ­ tion (EEC) No 3719/88 (3), as last amended by Regulation (EC) No 1404/97 (4), and Regulation (EEC) No 1 162/95 (s), as last amended by Regulation (EC) No 932/97 (6), 0 OJ L 331 , 2 . 12. 1988 , p . 1 . (4) OJ L 194, 23 . 7. 1997, p. 5 . (5) OJ L 117, 24. 5. 1995, p. 2. (6) OJ L 135, 27. 5. 1997, p . 2 . (') OJ L 263, 19 . 9 . 1991 , p. 1 . (2) OJ L 151 , 10 . 6 . 1997, p . 8 . L 326/22 EN Official Journal of the European Communities 28 . 11 . 97 HAS ADOPTED THIS REGULATION:  Tullivapaa (pÃ ¤Ã ¤tÃ ¶ksen 91 /482/ETY, 101 artikla)  Tullfri (beslut 91 /482/EEG, artikel 101 ). Article 1 From 1 December 1997 imports into the Community of rice originating in the OCTs falling within CN code 1 006 and benefiting from exemption from customs duties shall be subject to this Regulation . Article 2 1 . Applications for import licences shall be lodged with the competent authorities of the Member States. 2 . Applications for import licences shall be for a quantity of not less than 100 tonnes and not more than 2 000 tonnes of rice . 3 . Applications for import licences shall be accompan ­ ied by:  proof that the applicant is a natural or legal person who has carried out a commercial activity in the rice sector for at least 12 months and is registered in the Member State in which the application is submitted,  a written declaration by the applicant stating that he has not submitted more than one application on the day in question . Where an applicant submits more than one application for an import licence , all his applications shall be rejected . Article 3 1 . The licence application and the import licence shall contain the following indications: (a) section 8 shall show the country of origin and 'yes' shall be marked with a cross; (b) section 20 of the licence shall bear one of the follow ­ ing entries: 2 . Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity entered for free circulation may not exceed that set out in sections 17 and 18 of the import licence . To that end, the figure '0' shall be entered in section 19 of the licence . 3 . Notwithstanding Article 9 of Regulation (EEC) No 3719/88 , the rights arising from import licences shall not be transferable . 4 . Notwithstanding Article 10 of Regulation (EEC) No 1162/95, the amount of the security in respect of the import licences shall be equal to 50 % of the customs duty calculated in accordance with Article 11 of Regula ­ tion (EC) No 3072/95 (') applicable on the date on which the application was lodged . 5 . The concept 'originating products' for the purposes of applying this Regulation and the administrative methods relating to it shall be as defined in Annex II to Decision 91 /482/EEC. Article 4 1 . On the day on which licence applications are lodged, the Member States shall notify the Commission by telex or fax of the quantities covered by licence ap ­ plications, broken down by eight-digit CN code and by country of origin , the number of the licence applied for and the name and address of the applicant. The above information must be notified separately from that relating to other import licence applications covering rice and in accordance with the same procedure. 2. Without prejudice to paragraph 3 , import licences shall be issued on the 11th working day following that on which the application was lodged . 3 . If the quantities applied for exceed the monthly total of 13 300 tonnes of rice expressed as the equivalent in husked rice and, on the basis of an assessment of the Community market, this situation threatens to substan ­ tially disturb that market, the Commission shall , within 10 working days following the day the quantity was exceeded :  fix a percentage reduction to be applied to all the applications lodged on the day the quantity was exceeded,  reject applications made after the day on which the quantity was exceeded,  suspend the lodging of new applications for that month . 4 . If the quantity for which the import licence is issued is less than the quantity applied for, the amount of the security referred to in Article 3 (4) shall be reduced proportionately.  ExenciÃ ³n del derecho de aduana (Decision 91 /482/CEE, artÃ ­culo 101 )  Toldfri (artikel 101 i afgÃ ¸relse 91 /482/EÃF)  Zollfrei (BeschluÃ  91 /482/EWG, Artikel 101 )  Ã ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ±ÃÃ  Ã Ã ¿Ã ½ Ã Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ  Ã ´Ã ±Ã Ã ¼Ã  (Ã ±ÃÃ  ­ Ã Ã ±Ã Ã · 91 /482/EOK, Ã ¬Ã Ã ¸Ã Ã ¿ 101 )  Exemption from customs duty (Decision 91 /482/EEC, Article 101 )  Exemption du droit de douane (Decision 91 /482/CEE, article 101 )  Esenzione dal dazio doganale (Decisione 91 /482/CEE, articolo 101 )  Vrijgesteld van douanerecht (Besluit 91 /482/EEG, artikel 101 )  IsenÃ §Ã £o de direito aduaneiro (DecisÃ £o 91 /482/CEE, artigo 101 ?) 1 OJ L 329, 30 . 12 . 1995, p . 18 . 28 . 11 . 97 EN Official Journal of the European Communities L 326/23 5 . If paragraph 3 is applied, the application for a licence may be withdrawn within one working day follow ­ ing publication of the Regulation laying down the percentage reduction . The security shall be released immediately. Article 5 Member States shall notify the Commission by telex or fax and in accordance with the Annex to this Regulation :  within two working days of their issue, of the quant ­ ities, broken down by eight-digit CN code and country of origin , covered by the import licences issued, with the date of issue, the number of the licence and the name and address of the holder,  on the last working day of the month following the month of release for free circulation, of the quantities, broken down by eight-digit CN code and country of origin , actually released for free circulation , with the date of release , the number of the licence and the name and address of the holder. The above information must be notified separately from that relating to other import licence applications covering rice and in accordance with the same procedure . Article 6 1 . Regulation (EEC) No 3719/88 shall apply, including Article 33 (5) thereof. 2 . Regulation (EEC) No 1162/95 shall apply without prejudice to this Regulation . However, by derogation from Article 6 of Regulation (EC) No 1162/95, import licences for husked, wholly-milled, semi-milled rice and broken rice shall be valid from the date on which they were actu ­ ally issued until the end of the third month following that date, pursuant to Article 21 (2) of Regulation (EEC) No 3719/88 . Article 7 This Regulation shall enter into force on 1 December 1997 and shall apply until 31 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1997. For the Commission Franz FISCHLER Member of the Commission L 326/24 I EN I Official Journal of the European Communities 28 . 11 . 97 ANNEX RICE  REGULATION (EC) No 2352/97 Application for an import licence (') Issue of an import licence (') Release for free circulation (') To: DG VI-C-2 Fax: (00 32) 2 296 60 21 From: Date No of licence CN code Quantity (tonnes) Country of origin Name and address of applicant/holder (') Delete as appropriate .